DETAILED ACTION
This office action is in response to communications filed on December 16, 2021, concerning application number 16/891,742.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 18, 2021, have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicants arguments a rotor with a series of rotor magnets in addition to the output shaft references newly added claim limitations. Ozaki, as applied below, meets these newly added claim limitations.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the advantages of the amended claims 1, 8, and 16, as indicated on page 11 of the Arguments filed on December 16, 2021.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Status of Claims
Amendment to the claims was filed on December 16, 2021.
Claims 2 and 9 were canceled.
Claims 1, 3-8, and 10-20 are currently pending.
Information Disclosure Statement
The information disclosure statement filed on October 6, 2021, is acknowledged by the examiner.
Specification
Amendment to the Specification filed on December 16, 2021, obviates the necessity of the objection to the Title of the Specification raised in the office action mailed on September 16, 2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7, 8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jaffrey et al. (US PG PUB 2014/0069531, hereinafter “Jaffrey”) in view of Schrader (US 2,860,266), in further view of Ozaki et al. (US 5,784,922, hereinafter “Ozaki”).
Regarding Claim 1, Jaffrey discloses a drive system for a blowout preventer (BOP)( ann. fig. 2 illustrates an electric motor 72 driving a rotatable shaft 46 for ram 36 and seal 34), the drive system comprising: a first pseudo direct drive (PDD) motor assembly (drive assembly 30 with motor 72, ann. fig. 2 illustrates one ram assembly, while fig. 1 illustrates two ram assemblies) having a first PDD motor (72); a second PDD motor assembly (72, ann. fig. 2 illustrates one ram assembly, while fig. 1 illustrates two ram assemblies) having a second PDD motor (72), wherein the first PDD motor is configured to engage with a first shaft (36) coupled to a first ram of the BOP (34) and the second PDD motor is configured to engage with a second shaft (36) coupled to a second ram of the BOP (34), and the first PDD motor and the second PDD motor are operable to induce translation (element 38 transitions the rotational movement of motor 72 to lateral movement of ram 34) of the first shaft and the second shaft, respectively, to drive the first ram and the second ram toward one another along a longitudinal axis (longitudinal center of shaft 46) to reach an engaged configuration (closed position where the first and second ram seal bore 18) in the BOP (para 0023-0024 describes the opening and closing movements of the rams 34); and the first PDD motor (72) and the drive assembly is configured to rotate the rotor assembly about the longitudinal axis (longitudinal center of shaft 46).

    PNG
    media_image1.png
    215
    435
    media_image1.png
    Greyscale

JAFFREY – ANNOTATED FIGURE 2
Jaffrey substantially discloses the claimed invention, except the PDD motor comprises: a rotor assembly comprising an output shaft; and a drive assembly comprising a stator. 
Schrader teaches a PDD motor (12) comprises: a rotor assembly comprising an output shaft (24); and a drive assembly comprising a stator (ann. fig. illustrates a motor with a stator and rotor).

    PNG
    media_image2.png
    332
    589
    media_image2.png
    Greyscale

SCHRADER – ANNOTATED FIGURE
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have used the motor, as disclosed by Jaffrey, by using a motor that operates with a stator and rotor, as taught by Schrader, for the purpose of using an actuator that requires only electricity in combination with a very simple mechanical arrangement for giving rectilinear motion (c1 l 51-53).
Schrader teaches an electric motor with a rotor and stator, but is silent regarding how the motor operates with a stator and rotor where either the rotor or stator has permanent magnets.
Ozaki teaches a rotor (17) with magnets and a fixed electromagnetic stator (11) (c 4 l 11-13) with a coil.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have included in the conventional motor, as taught by Schrader, by including a rotor with magnets and an electromagnetic stator with coils, as taught by Ozaki, for the purpose of providing a conventional means to operate a motor to rotate a shaft.
Regarding Claim 3, Jaffrey discloses the first PDD motor assembly (30) comprises a motion conversion mechanism (44) coupled to the output shaft (46) and configured to engage with the first shaft (36), the motion conversion mechanism is configured to convert rotational motion of the rotor assembly about the longitudinal axis (longitudinal center of shaft 46) to axial movement of the first shaft along the longitudinal axis, such that engagement between the motion conversion mechanism and the first shaft enables the first PDD motor to translate the first ram (34) along the longitudinal axis (para 0022-0024 describes the rotation of the motor 72 rotates output shaft 46 and a motion conversion mechanism 44 transitions the rotational movement to linear movement of ram 34).
Regarding Claim 4, Jaffrey discloses the motion conversion mechanism (44).
Jaffrey substantially discloses the claimed invention, but Jaffrey is silent with regard to the motion conversion where the motion conversion mechanism comprises a ball screw assembly.
Schrader teaches a motion conversion mechanism comprises a ball screw assembly (56).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention, to have modified the motion conversion mechanism, as disclosed by Jaffrey, by including ball screw assembly with a nut 56 and bearings 47, as taught by Schrader, for the purpose of creating a means using a fastening means that becomes possible to actuate the linear moving shaft with rotational movement from a motor being impart to the thrust bearing (col. 3 lines 69-75).
Regarding Claim 5, Jaffrey discloses a controller communicatively coupled to the first PDD motor; and a sensor (112, 137) configured to provide feedback indicative of a rotational position of a rotor assembly (38, 46, 72) of the first PDD motor (72), wherein the controller (140 and 150) is configured to determine a position of the first ram (34) along the longitudinal axis relative to a housing of the BOP (12, 28) based on the feedback (para 0033-0036 describes the controller and sensors).
Regarding Claim 7, Jaffrey discloses the first PDD motor assembly and second PDD motor assembly, the first and second PDD motors are configured to induce translation of the first and second shafts, respectively, along the longitudinal axis to drive the first and second rams.
Jaffrey substantially discloses the invention as claimed, except the first and second PDD motor assembly includes an additional PDD motor (third and fourth) that are coupled to the first and second motors, respectively.
Schrader teaches an additional PDD motor (10) coupled to a first PDD motor (12) and configured to engage with a shaft (24), and the additional PDD motor is configured to induce translation of the shaft, along a longitudinal axis (center longitudinal axis of shaft 32)  to drive a valve element (44).
It would have been obvious to one having ordinary skill at a time prior to the effective filing date of the claimed invention to have modified the first and second motors that drive the first and second rams, respectively, as disclosed by Jaffrey, by adding an additional motor to each motor, as taught by Schrader, for the purpose of allowing each motor to move a shaft on different direction by using different polarities or use the additional motor as a back-up motor when the first motor fails.
Regarding Claim 8, Jaffrey discloses blowout preventer (BOP) system (fig. 1 illustrates a blowout preventer with a ram and actuator assembly on each side of the bore; and ann. fig. 2 illustrates an electric motor 72 driving a rotatable shaft 46 for ram 36 and seal 34), comprising: a housing (12) defining a bore (18); a first ram (34, ann. fig. 2 illustrates one ram assembly, while fig. 1 illustrates two ram assemblies) and a second ram (34, ann. fig. 2 illustrates one ram assembly, while fig. 1 illustrates two ram assemblies) positioned within the housing; a first pseudo direct drive (PDD) motor assembly (drive assembly 30 with motor 72, ann. fig. 2 illustrates one ram assembly, while fig. 1 illustrates two ram assemblies) coupled to the housing, wherein the first PDD motor assembly comprises a first PDD motor (72, ann. fig. 2 illustrates one ram assembly, while fig. 1 illustrates two ram assemblies) coupled to the first ram via a first shaft (36) and configured to translate the first ram along a longitudinal axis (longitudinal center of shaft 46) of the housing; and a second PDD motor assembly (drive assembly 30 with motor 72) coupled to the housing, wherein the second PDD motor assembly comprises a second PDD motor (72) coupled to the second ram via a second shaft (36) and configured to translate the second ram along the longitudinal axis, such that the first PDD motor and the second PDD motor are operable to transition the first ram and the second ram between a default configuration to uncover the bore (open as illustrated in fig. 1) and an engaged configuration to form a seal across the bore (closed position)(para 0023-0024 describes the opening and closing movements of the rams 34) ; and the first PDD motor (72) and the drive assembly is configured to rotate the rotor assembly about the longitudinal axis (longitudinal center of shaft 46).
Jaffrey substantially discloses the claimed invention, except the PDD motor comprises: a rotor assembly comprising an output shaft; and a drive assembly comprising a stator. 
Schrader teaches a PDD motor (12) comprises: a rotor assembly comprising an output shaft (24); and a drive assembly comprising a stator (ann. fig. illustrates a motor with a stator and rotor).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have used the motor, as disclosed by Jaffrey, by using a motor that operates with a stator and rotor, as taught by Schrader, for the purpose of using an actuator that requires only electricity in combination with a very simple mechanical arrangement for giving rectilinear motion (c1 l 51-53).
Schrader teaches an electric motor with a rotor and stator, but is silent regarding how the motor operates with a stator and rotor where either the rotor or stator has permanent magnets.
Ozaki teaches a rotor (17) with magnets and a fixed electromagnetic stator (11) (c 4 l 11-13) with a coil.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have included in the conventional motor, as taught by Schrader, by including a rotor with magnets and an electromagnetic stator with coils, as taught by Ozaki, for the purpose of providing a conventional means to operate a motor to rotate a shaft.
Regarding Claim 12, Jaffrey discloses the first shaft (36) includes a first mating feature (ann. fig. 2) configured to engage with a second mating feature (ann. fig. 2) of the first PDD motor assembly (30 with motor 72), and the second mating feature is configured to enable axial movement of the first shaft along the longitudinal axis and block rotational motion of the first shaft about the longitudinal axis (para 0024 describes the movement of the mating features).
Regarding Claim 10, Jaffrey discloses the first PDD motor assembly (30 with motor 27) comprises a motion conversion mechanism (50) coupled to the rotor assembly (motor 27 is connected to the motion conversion mechanism 50), the first shaft (36) is configured to engage with the motion conversion mechanism, and the motion conversion mechanism is configured to convert rotational motion of the rotor assembly about the longitudinal axis to axial movement of the first shaft along the longitudinal axis to enable the first PDD motor (72) to move the first ram (34) between the default configuration (open position, fig. 1) and the engaged configuration (closed position).
Jaffrey substantially discloses the invention as claimed, except the first shaft extends into the channel.
Schrader teaches a shaft (32) extends into the channel (42).
It would have been obvious to one of ordinary skill in the art at a time prior to the effective filing date of the claimed invention to modify the output shaft, as disclosed by Jaffrey, by having a channel in an output shaft, as taught by Schrader, for the purpose of permitting a shaft to slidably move longitudinally in both directions, i.e. back and forth (c 3 l 10-13).
Regarding Claim 11, Jaffrey substantially discloses the claimed invention, but Jaffrey is silent with regard to the motion conversion where the motion conversion mechanism comprises a ball screw assembly; and shaft comprises a ball screw having threads, and the motion conversion mechanism comprises a ball screw assembly configured to engage with the threads.
Schrader teaches a motion conversion mechanism comprises a ball screw assembly (42), and shaft comprises a ball screw having threads (threads 40), and the motion conversion mechanism (24) comprises a ball screw assembly configured to engage with the threads (see ann. fig.).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention, to have modified the motion conversion mechanism, as disclosed by Jaffrey, by including ball screw assembly with a nut 56 and bearings 47, as taught by Schrader, for the purpose of creating a means using a fastening means that becomes possible to actuate the linear 
Regarding Claim 13, Jaffrey substantially discloses the invention as claimed, except a third PDD motor coupled to the first PDD motor and engaged with the first shaft, and the third PDD is configured to drive movement of the first ram along the longitudinal axis via the first shaft.
Schrader teaches a third PDD motor (10) coupled to the first PDD motor (12) and engaged with the first shaft (24), and the third PDD is configured to drive movement of a valve element (44) along the longitudinal axis via the first shaft.
It would have been obvious to one having ordinary skill at a time prior to the effective filing date of the claimed invention to have modified the first and second motors that drive the first and second rams, respectively, as disclosed by Jaffrey, by adding an additional motor to each motor, as taught by Schrader, for the purpose of allowing each motor to move a shaft on different direction by using different polarities or use the additional motor as a back-up motor when the first motor fails.
Regarding Claim 14, Jaffrey substantially discloses the claimed invention, except a controller communicatively coupled to the first PDD motor and the third PDD motor, wherein the controller is configured to operate the first PDD motor to drive operation of the first ram, and to activate the third PDD motor upon determining that a torque output of the first PDD motor exceeds a threshold value.
Schrader teaches a controller communicatively coupled to the first PDD motor (12) and the third PDD motor (10), wherein the controller is configured to operate the first PDD motor to drive operation of the first ram (34), and to activate the third PDD motor upon determining that a torque output of the first PDD motor exceeds a threshold value (c 1 l 66 – c 2 l 11 describes the operation of the two motors).
It would have been obvious by one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the single motor, as disclosed by Jaffrey, by adding 
Regarding Claim 15, Jaffrey discloses one or more sensors (112, 137) configured to acquire feedback indicative of respective positions of the first ram (34) and the second ram (34) within the bore (18); and a controller (140, 150) communicatively coupled to the first PDD motor (72) and the second PDD motor (72) and configured to adjust operation of the first PDD motor and the second PDD motor based on the feedback (para 0033-0036 describes the controller and sensors).
Regarding Claim 16, Jaffrey discloses a blowout preventer (BOP) system (30, ann. fig. 2 illustrates an electric motor 72 driving a rotatable shaft 46 for ram 36 and seal 34; and fig. 1 illustrates a blowout preventer with a ram on each side), comprising: a housing (12) defining a bore (18); a ram (34) positioned within the housing; a pseudo direct drive (PDD) motor assembly (30 with motor 72) coupled to the housing and comprising: a PDD motor (72); wherein the rotor assembly comprises an output shaft (46) of the PDD motor; a shaft (36) coupled to the ram and extending along the longitudinal axis; and a motion conversion mechanism (50) coupled to the rotor assembly and engaged with the shaft, wherein the motion conversion mechanism is configured to convert rotational motion of the rotor assembly about the longitudinal axis to axial movement of the shaft along the longitudinal axis to enable the PDD motor to translate the ram across at least a portion of the bore (para 0023-0024 describes the opening and closing movements of the rams 34).
Jaffrey substantially discloses the claimed invention, except a rotor assembly and a drive assembly configured to rotate the rotor assembly about a longitudinal axis.
Schrader teaches a rotor assembly (ann. fig. illustrates a rotor and stator) and a drive assembly (12, 24) configured to rotate the rotor assembly about a longitudinal axis (center longitudinal axis of shaft 32). 
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have used the motor, as disclosed by Jaffrey, by using a motor that operates with a stator and rotor, as taught by Schrader, for the purpose of using an actuator that requires only electricity in combination with a very simple mechanical arrangement for giving rectilinear motion (c1 l 51-53).
Schrader teaches an electric motor with a rotor and stator, but is silent regarding how the motor operates with a stator and rotor where either the rotor or stator has permanent magnets.
Ozaki teaches a rotor (17) with magnets and a fixed electromagnetic stator (11) (c 4 l 11-13) with a coil.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have included in the conventional motor, as taught by Schrader, by including a rotor with magnets and an electromagnetic stator with coils, as taught by Ozaki, for the purpose of providing a conventional means to operate a motor to rotate a shaft.
Regarding Claim 17, Jaffrey discloses the motion conversion mechanism (44) comprises 
Jaffrey discloses the motion conversion mechanism (44).
Jaffrey substantially discloses the claimed invention, but Jaffrey is silent with regard to the motion conversion where the motion conversion mechanism comprises a ball screw assembly configured to engage with threads extending about an outer circumference of the shaft.
Schrader teaches a motion conversion mechanism comprises a ball screw assembly (56) configured to engage with threads (40) extending about an outer circumference of the shaft (32).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention, to have modified the motion conversion mechanism, as disclosed by Jaffrey, by including ball screw assembly with a nut 56 and bearings 47, as taught by Schrader, for the purpose of creating a means using a fastening means that becomes possible to actuate the linear 
Regarding Claim 18, Jaffrey substantially discloses the claimed invention, except the shaft extends into a channel formed within the output shaft.
Schrader teaches shaft (32) extends into a channel (42) formed within the output shaft.
It would have been obvious to one of ordinary skill in the art at a time prior to the effective filing date of the claimed invention to modify the output shaft, as disclosed by Jaffrey, by having a channel in an output shaft, as taught by Schrader, for the purpose of permitting a shaft to slidably move longitudinally in both directions, i.e. back and forth (c 3 l 10-13).
Regarding Claim 19, Jaffrey discloses the PDD motor is a first PDD motor (72, on one side of the bore 18), the PDD motor assembly comprises a second PDD motor (72, the other side of the bore 18).
Jaffrey substantially discloses the claimed invention, except having an additional rotor assembly configured to rotate about the longitudinal axis, and the additional rotor assembly comprises an additional output shaft coupled to the output shaft of the first PDD motor.
Schrader teaches an additional rotor assembly configured to rotate about the longitudinal axis, and the additional rotor assembly comprises an additional output shaft (24) coupled (shaft the two output shafts are connected by the shaft 32 and bearing coupling 22) to the output shaft (16) of the first PDD motor.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the single motor, as disclosed by Jaffrey, by using two motors that couple to a linear moving shaft, as taught by Schrader, for the purpose of allowing each motor to move a shaft on different direction by using different polarities or use the additional motor as a back-up motor when the first motor fails.
Regarding Claim 20, Schrader teaches the output shaft (24) comprises a channel (42) and the additional output shaft (24) comprises an additional channel (42) coupled to the channel, wherein the shaft is configured to extend through (ann. fig. illustrates the shaft 32 extends though both channels) the channel of the output shaft and into the additional channel of the additional output shaft.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the single motor, as disclosed by Jaffrey, by using two motors that couple to a linear moving shaft, as taught by Schrader, for the purpose of allowing each motor to move a shaft on different direction by using different polarities or use the additional motor as a back-up motor when the first motor fails.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jaffrey et al. (US PG PUB 2014/0069531, hereinafter “Jaffrey”) in view of Schrader (US 2,860,266), in further view of Ozaki et al. (US 5,784,922, hereinafter “Ozaki”), as applied above, in further view of Cambpell et al. (US PG PUB 2015/0300848, hereinafter “Campbell”).
Regarding Claim 6, Jaffrey as modified above substantially discloses the invention as claimed, except the sensor is a digital encoder.
Campbell teaches a sensor is a digital encoder (para 0031).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claim invention to have modified the motor’s housing, as disclosed by Jaffrey as modified above, by including a digital encoder, as taught by Campbell, for the purpose of monitoring the position and the rotational speed of the motor’s shaft. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753